Citation Nr: 1736975	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a right knee strain, to include as secondary to the service-connected residuals of gunshot wound, left foot.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or exposure to herbicide agents.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970.  His awards and medals include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right knee strain and for high blood pressure.  This matter further comes before the Board from a June 2011 rating decision in which the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from February 23, 2010.  

Regarding the claim for TDIU, this was denied in an October 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) with that decision, which was received in December 2015, and a statement of the case (SOC) has not yet been issued.  Although the claim for TDIU was developed and adjudicated as separate from the instant claims, and a separate appeal has been initiated by virtue of the December 2015 NOD, the Board notes that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted that he is entitled to TDIU, in part because of his service-connected PTSD, which is on appeal, the issue of entitlement to TDIU is within the jurisdiction of the Board.

In April 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

At the April 2017 videoconference hearing, the Veteran and his attorney sought, and were granted, a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2015).  They also indicated that they waived initial Agency of Original Jurisdiction (AOJ) review of any additional evidence submitted during that 90-day period.  38 C.F.R. § 20.1304  (2016).  In June 2017, additional medical evidence was received.

The claims for service connection for right knee strain and for hypertension, and for entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to multiple symptoms both listed in the rating criteria and not listed in the rating criteria; at no time does the competent evidence of record show that the symptoms due to the Veteran's PTSD have been productive of total social impairment or were of such frequency, severity or duration to equate to total social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2010.

Additionally, in April 2017, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the issues on appeal were stated and information was also solicited regarding the severity of the Veteran's PTSD, as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Although the Veteran's testimony suggested a worsening of his PTSD symptoms, the Board finds that another VA examination is not necessary at this time.  In that regard, the Veteran recently submitted a psychological evaluation dated in May 2017, as well as a VA Form 21-0960P-3 (Review PTSD Disability Benefits Questionnaire) also dated in May 2017, both of which were completed by private psychologists.  The Board finds that these reports appear to adequately document the current severity of the Veteran's PTSD, and an additional examination is not necessary.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

VA has satisfied its duty to notify assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim.  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

Treatment records from the Vet Center showed that in February 2010, the Veteran was seen for intake and reported sleep problems, bad dreams, anger/irritability, short term memory deficits, hypervigilance, and intrusive thoughts.  He denied delusions and hallucinations.  His energy level was described as average to low, and he denied suicidal and homicidal thoughts.  In April 2010, he was seen for therapy and reported feeling withdrawn and down, and was having problems sleeping, and daily intrusive thoughts of Vietnam.  In June 2010, he was seen for therapy and the assessment was that he was anxious, battling his emotions, feeling guilt regarding combat, having sleep disturbances due to nightmares, and adjusting to retirement.

On a VA examination in June 2010, the Veteran reported he had not received treatment for a mental disorder before because he was concerned that his pilot's license could be jeopardized.  The Veteran was unable to describe the frequency, severity, and duration of his depressed mood, denied medication, and believed his bouts of depression may be related to his difficulty sleeping.  He reported he had more than 5 friendships he had maintained from Vietnam and people he had worked with over the years.  His activities and leisure pursuits included bicycling, swimming, sand sailing his boat.  He denied a history of suicide attempts or violence.  On objective examination, the Veteran was assessed as alert and oriented to person and place, but was unaware of the date.  He had a clean appearance and his thought process/content, psychomotor activity, and speech, were assessed as unremarkable.  His affect was normal and he was cooperative.  His mood was described as tired.  He denied delusions and hallucinations, and had good insight and judgment.  He reported having difficulty falling asleep and staying asleep, and reported he slept approximately 4 hours a night and took naps during the day.  He did not have any obsessive behavior, and denied panic attacks and homicidal or suicidal thoughts.  He also reported good impulse control.  His memory was assessed as normal.  His PTSD symptoms were described as daily to weekly in frequency, moderate to severe in severity, and chronic in duration.  His PTSD symptoms included intrusive recollections, nightmares, physiological distress and reactivity to internal and external cues resembling a traumatic event, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment and estrangement from others, a restricted range of affect, and a sense of a foreshortened future, irritably, hypervigilance, and an exaggerated startle response.  The Veteran reported a remission of these symptoms while he was working.   It was noted that the that Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because although he reported significant symptoms of PTSD, he did not experience significant social, occupational, or other impairment.  It was noted that the Veteran worked as a pilot and had retired in July 2009.  It was also noted that the Veteran reported he had panic attacks during the 1980s, but was able to maintain functioning, and he reported his symptoms caused him to be less outgoing than he would otherwise be, but the examiner concluded it did not appear that the Veteran had any significant impairment in social functioning.  

Treatment records from the Vet Center show that in July 2010, the Veteran was seen for therapy and the assessment was that he was anxious, having intrusive thoughts, family distress, and was battling his emotions.  In a Treatment Summary dated in September 2010, it was noted that the Veteran was receiving psychotherapy services which had shown evidence of chronic PTSD symptoms related to his life-threating combat experiences.  It was noted that he reported significant symptoms of distress, including sleep disturbance, nightmares approximately four times a week, short term memory deficits, intrusive thoughts of combat, anger, and hypervigilance.  It was also noted that he carried firearms, avoided crowds, had emotional numbing, felt guilt, and had interpersonal relationship distress, depression, and isolation.  He had a fair support system in that he only talked with his niece and girlfriend, had no friends, and kept in contact via email with Vietnam buddies.  The assessment was that these overt symptoms had led to social and vocational impairment.  The therapist further indicated that the Veteran appeared to suffer from PTSD, chronic, severe; that his social network was minimal, as were his outside interests; and that his isolating tendencies and PTSD symptoms had led him to experience significant degrees of depression and anxiety.  

VA treatment records show that in February 2011, the Veteran was reevaluated for his psychiatric symptoms and advice regarding treatment.  He continued to describe PTSD symptoms, characterized by avoidance behaviors, daily anxiety, depression, hyper-irritability, problems with anger control, flashbacks, insomnia, and nightmares.  On mental status examination, he was oriented and his thoughts were logical, coherent, and linear, and denied suicidal and homicidal ideation.  His memory was intact.  The diagnosis was PTSD and a global assessment of functioning (GAF) score of 60 was assigned.  

In a private psychiatric evaluation dated in August 2013, it was noted that the Veteran lacked significant primary support systems, as well as a secondary support system in that he was isolated from people for the most part.  He reported he occupied himself by fishing and solitary outdoor activities.  He reported having social and interpersonal difficulties.  On objective examination the Veteran's speech was clear, and he reported severe insomnia.  There was no indication of suicidal or homicidal thoughts.  He reported hallucinations only upon waking and when falling asleep, which were not considered to be clinically significant.  Auditory hallucinations were indicated, like a television left on in the other room, and it was noted that the auditory hallucinations did not contain violent, demeaning, command, persecutory, or paranoid content.  He denied visual hallucinations and diassociative symptoms.  He had racing thoughts at night when trying to sleeping.  He reported a moderately depressed, anxious, and predominantly angry mood.  His affected appeared to be constricted, and was congruent with his reported mood.  He presented as moderately withdrawn.  He denied any a history of suicide attempts.  He reported symptoms of depression, a loss of interest in day to day activities and events, a lack of pleasure (anhedonia), and not feeling hopeful about the future.  He denied hopelessness, feelings of worthlessness, and helplessness.  He reported frequent disturbing memories, thoughts, and images of the stressful experiences reported, as well as repeated disturbing dreams.  He avoided thoughts, activities, and situations that reminded him of the stressful experience.  The assessment was PTSD and a GAF score of 62 was assigned, which was noted to represent some mild symptoms, and some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

On a VA examination in September 2015, the diagnosis was PTSD, and the examiner summarized the level of impairment with regard to PTSD as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medicine.  He reported he was in a relationship for the past couple of months and was living with this significant other and her child.  His parents and sister had died, and he reported having friends and had a niece.  He had a sailboat and tried to get out and fish, but did not really do that anymore.  He denied any self-harm or harm to others, or ideas or plans.  It was noted that he was not receiving any treatment for a mental disorder.  His PTSD symptoms included anxiety and chronic sleep impairment, and he reported interrupted sleep and difficulties falling asleep.  He had a depressed mood a couple of times a week, guilty feelings, recurrent thoughts about Vietnam, unpleasant dreams a few times a week, and irritability.  

At the April 2017 videoconference, the Veteran's attorney asserted, and the Veteran agreed, that he tended to underreport his PTSD symptoms because he did not like talking about them and had a difficult time opening up to others.  The Veteran testified that he had suicidal ideations from time to time, but was able to control himself, and had anger outbursts but was able to keep himself under control and also avoided situations where he would have anger issues.  He indicated that he isolated himself, and avoided large crowds because he was uncomfortable, inhibited, and always needed an escape route.  He testified that he had never been married and felt he had missed a great deal in his life.  He reported he had two to three relationships with women in the past ten years, and although he isolated he tried to maintain relationships.  He reported sleep problems at night, and indicated he felt more comfortable sleeping it the afternoon because the worst things happened to him when he was in combat at night.  He slept with a weapon on his nightstand and behind his bedroom door.  He reported having flashbacks to his combat experiences.

On a May 2017 report of psychological evaluation, conducted by private psychologists, F.J.S. and M.T.S., it was noted that the Veteran's job in Vietnam was helicopter pilot and he had over a thousand hours of combat in a year.  He stated that after Vietnam, he held many different jobs, including piloting most helicopters.  He reported that throughout his adult life, his job sent him to 15 - 20 different places, and the longest was 6 years in one place, which did not help him maintain social relations or have a long-term relationship with a woman.  He reported that when he turned 62 years old, he became increasingly more anxious and experienced panic attacks and high blood pressure.  He reported it was a struggle for him to fly over water or a place where he could not see any place to land in case of emergency, and he became very dizzy with pending fear of the aircraft failing.  He reported he felt he was becoming too old, too stressed out with no mental acuity, and that his body was quitting on him, so he decided to quit working at 62.  He stated that he started experiencing anxiety not too long after Vietnam, but to be able to hold a job as a helicopter pilot, he could not have any mental health treatment or medication so he struggled for the longest time and now he was being seen by a VA general doctor.  For daily activities, he reported he kept up with the house, liked to fish, had a boat, and cooked, cleaned, and watched television.  He reported that in the past he used to fly to other countries as a tourist, but had withdrawn from all of that.  He did not have too many friends and kept to himself.  He only had communication with his niece and nephew.  

Further, on the May 2017 report of psychological evaluation, on mental status examination it was noted that the Veteran's speech was normal in rate, that his speech quality was overall unspontaneous, and there was no abnormality in this thought content, and he denied delusions as well as paranoia.  He reported he did not like crowds or confined spaces with more than 12 people; was afraid of the dark as many bad things happened at night during the Vietnam War; had become distrustful of other people; and checked the exits when he went places so he had a plan to get out in case of emergency.  He was hypervigilant of potential threats and surroundings; slept with a handgun and a semi-automatic rifle behind his bed; and over checked his doors and had locks everywhere.  He denied any obsessive compulsive behavior or death wishes.  He reported that in the past he would fist fight, but now he tended to withdraw and avoid people.  He denied feeling worthless or hopeless.  He stated he had become irritable, snappy, and critical of others, and felt everything was not right.  He had resentment and survival guilt, and had become very impatient and overwhelmed.  He denied hallucinations.  His mood was anxious.  He reported difficulty staying asleep at night because of having to get up for frequent urination, but was also alert at night for possible dangers and took long naps during the day.  He reported nightmares in relation to the war, and that when under stress, he experienced palpitations, feeling shaking, and could not breathe.  He became especially anxious when the sun went down.  He reported intrusive thoughts related to the war, and that in the past he had suicidal ideations, but never acted on them and did not have them currently.  He got confused and had short term memory loss.  The diagnoses included PTSD, panic disorder, and major depression, recurrent, moderate.  The psychologist opined that the Veteran's experience in Vietnam did cause lasting problems, and although he was successful at maintaining a job for many years after, he became crippled by panic attacks while flying and developed high blood pressure.  The Veteran felt he was not mentally acute and felt too sick to continue working, and the psychologist opined that most of this was related to emotional turmoil rather than physical disability.  

On a VA Form 21-0960P-3 (Review PTSD Disability Benefits Questionnaire) dated in May 2017, and completed by a private psychologist, F.J.S., the Veteran's diagnoses were listed as PTSD, panic disorder, and major depressive disorder, recurrent, moderate.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner opined that the Veteran's level of impairment was best summarized as occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, and mood.  The examiner indicated that the following symptoms applied to the Veteran's diagnoses:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired judgement, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective relationships.  

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's PTSD has been assigned an initial 30 percent rating under Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Analysis should not be limited to whether the symptoms listed are exhibited; rather, consideration must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reflects that during the appeal period, the Veteran has experienced a range of symptoms attributed to his PTSD, to include, but not limited to, panic attacks, short-term memory problems, depression, anxiety, ongoing sleep problems, intrusive thoughts, flashbacks, avoidance behaviors, nightmares, isolation and detachment from others, restricted range of affect, limited energy, thoughts of suicide, but no active plan or intent, and hypervigilance.  While the severity of his PTSD has varied during the appeal period, it is clear that his PTSD symptoms have worsened over the course of the appeal period.  Notably, the Veteran and his attorney have also asserted that at times he has underreported his symptoms because he does not like talking about them and has a difficult time opening up to others.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board concludes that the competent evidence of record shows that the Veteran's PTSD symptoms have approximated the criteria for a 70 percent rating for PTSD, in that his symptoms have caused occupational and social impairment with deficiencies in most areas such as mood, family relations, and work during this period.  Accordingly, a higher initial rating of 70 percent is warranted.  In considering whether a higher rating of 100 percent might be warranted, the Board notes that the Veteran retired from his work as a pilot in 2009, and it appears that his PTSD as well as other physical problems affected his employment.  There is no indication, however, that his PTSD has caused total occupational impairment.  With regard to social impairment, while the Veteran has clearly had significant difficulties in this area, the evidence of record shows he has had relationships with some friends and girlfriends, as well as a niece and nephew, and has maintained contact with Vietnam buddies.  Further, while VA, private, and Vet Center examiners have acknowledged the Veteran's social problems, there was no conclusion that the Veteran had total social impairment due to his PTSD.

Accordingly, a review of the competent evidence of record for the appeal period shows that the Veteran's PTSD does not approximate findings supportive of a 100 percent rating.  38 C.F.R. § 4.7.  Specifically as to the rating criteria in question, on the VA examination reports and treatment records there was no showing of gross impairment in the Veteran's thought processes or communication.  While it was noted that the Veteran had problems with concentration, no thought disorder or speech problems were noted, and he was always found to be alert and oriented.  His insight, judgment, and abstraction ability were assessed as good, and he denied delusions or hallucinations.  While he reported having suicidal thoughts, the evidence of record does not show that he was in persistent danger of hurting himself or others, because while he struggled with anger and irritability, he reported no homicidal thoughts and was able to somewhat control his temper by avoiding people/situations. 

With regard to the Veteran's ability to perform activities of daily living, including maintenance or personal hygiene, the Board notes that there have been no problems noted in this regard.  Further, the competent evidence of record has not shown the veteran to be disoriented to time and place.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his psychiatric condition, and acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for those purposes.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the competent medical evidence offering detailed and specific determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the psychiatric symptoms on appeal; further, the medical evidence also largely contemplates the Veteran's descriptions of symptoms. 

The Board concludes that the evidence of record demonstrates that the Veteran's PTSD did not approximate the criteria for a 100 percent rating, and he is not totally impaired in social and occupational functioning from PTSD.  Rather, his symptoms more nearly approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  While the Veteran experiences a myriad of other symptoms due to his PTSD which are not specifically listed in the criteria for a 100 percent rating, the most severe of these symptoms appear to be sleep difficulties, nightmares, irritability/anger, isolating behavior, depression, hypervigilance, panic attacks, and anxiety; however, even considering the magnitude of these symptoms as being moderate to severe, the Board does not find these symptoms to be of such severity, frequency or duration to produce total social or occupational impairment.  Mauerhan, supra.  

Accordingly, the preponderance of the competent evidence supports an initial rating of 70 percent for the Veteran's PTSD, however, an initial rating in excess of 70 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.






REMAND

1. Right Knee Strain

The Veteran contends that he has developed a right knee disorder due to having to compensate for his service-connected left foot disorder and resulting altered gait.  The record reflects that service connection is in effect for residuals of a gunshot wound to the left foot.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

On a VA examination in July 2010, the diagnosis was right knee strain, and the examiner found that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  It was noted that the Veteran had a slight shuffle favoring the left foot.  The examiner opined that it would be resorting to mere speculation to opine whether the Veteran's current claimed right knee condition (right knee strain) was due to or aggravated to any degree by the injury to his intrinsic muscles (group X) of the left foot.  For rationale, the examiner noted that the Veteran's service medical records did not document an altered gait, that VA treatment notes from August 2001 noted that the Veteran had a normal gait, that in August 2009 his gait was described as coordinated and smooth, and that on the June 2010 VA examination, the Veteran's gait was found to be mildly antalgic with normal speed and steady.  The examiner noted that on the examination that day there was a slight shuffle favoring the left foot, and opined that although a recent change in the Veteran's gait had been documented, it was not of sufficient severity and longevity to account for (cause), or aggravate to any measurable degree, the right knee strain.  The examiner also concluded that there was no current objective evidence that the Veteran's left foot condition (injury to intrinsic muscles (group X) of left foot) could have caused, or aggravated to any degree, his right knee strain.  
The Board finds the VA examiner's report of June 2010 to be problematic because while he characterized the Veteran's altered gait as a "recent" change, at the April 2017 videoconference hearing, it was the Veteran's testimony that he had had an altered gait for "years."  The VA examiner also does not address the Veteran's contention that he has a right knee disorder as a result of overuse because he tends to compensate his service-connected left foot disorder with that knee.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination report of 2010, the Board concludes that this VA examiner's opinion is inadequate and another is warranted in order to determine if the Veteran's right knee condition may be related to his service-connected left foot disability. 

2. Hypertension

The Veteran contends that his hypertension is related to either his service-connected PTSD or his exposure to herbicide agents in service.  What is missing in this case is competent evidence addressing the possible link between his hypertension and the service-connected PTSD or his exposure to herbicide agents in service.  

Regarding the assertion that the Veteran's hypertension is related to his service-connected PTSD, in a letter dated in July 2016, the Veteran's attorney indicated that hypertension was usually secondary to PTSD for combat veterans, and contended that VA's own statements in connection with its rulemaking authority support an association between PTSD and hypertension.  The attorney noted that VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs), noting that this presumption is based on several medical studies indicating that veterans who have a long term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and that since POWs have a relatively high rate of PTSD incurrence they would presumably be a greater risk of cardiovascular disease to include hypertension.  In support of this contention, the representative cited to two parts of the Federal Register regarding service connection and presumptions of service connection for disease associated with POWs.  Additionally, at the hearing in April 2017, the Veteran's attorney contended that VA recognized a connection between PTSD and hypertension for POWs, and that there should also be a connection recognized for non-POWs in combat.  

Regarding the assertion that the Veteran's hypertension is related to his exposure to herbicide agents in service, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service, and the record does not contain sufficient information to make a decision.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.; see also 38 C.F.R. § 3.310 (a); Allen v. Brown, supra.  Considering the record on appeal, including the contentions by the Veteran and his attorney and the NAS studies' findings, the Board finds that a VA examination/opinion is in order to address whether the Veteran's hypertension may be related to his service-connected PTSD or herbicide agents exposure.  Id.  


3. TDIU

With regard to the claim for a TDIU rating, since a favorable decision with regard to the issues remanded above may have an impact on the TDIU claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims folder to the VA examiner who provided the June 2010 VA examination report and opinion for a supplemental opinion.  The examiner should review the Veteran's claims folder, and be requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's right knee strain was caused or aggravated by his service-connected residuals of gunshot of the left foot.  The examiner must consider the lay statements of record, to include the Veteran's testimony at the April 2017 videoconference hearing that he has had an altered gait for "years" and compensates his service-connected left foot disorder with that knee, and explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefore.  If the original VA examiner (from 2010) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by any of the examiners, a physical examination of the Veteran should be conducted.

2. Schedule the Veteran for an appropriate VA examination to determine whether nature and likely etiology of his hypertension.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicide agents therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.).

(b)  Is it at least as likely as not (50 percent better probability) that the Veteran's hypertension is related to his service-connected PTSD, whether directly or by aggravation?

The examiner should explain the rationale for all opinions provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefore.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


